Citation Nr: 0840860	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  07-00 278A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a higher initial evaluation for chronic 
fatigue syndrome (CFS), currently rated 60 percent disabling.


REPRESENTATION

Veteran represented by:	Pennsylvania Department of 
Military Affairs


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1987 to 
December 1988, from November to December 17, 1990, and from 
February to April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2005 rating decision of the 
Philadelphia, Pennsylvania regional office (RO) of the 
Department of Veterans Affairs (VA) which granted service 
connection for CFS and established a noncompensable initial 
disability evaluation.  This disability evaluation was 
increased to 60 percent in a March 2008 Decision Review 
Officer Decision.


FINDING OF FACT

In a signed statement dated November 12, 2008, and prior to 
the promulgation of a decision, the Board received 
notification from the veteran's representative that the 
veteran wished to withdraw his appeal of the initial rating 
for CFS.


CONCLUSION OF LAW

The criteria for withdrawal of the veteran's appeal of the 
initial rating for CFS have been met. 38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a November 12, 2008 letter, the veteran's representative 
wrote that the veteran wished to withdraw his appeal of the 
initial rating for CFS.  Under 38 U.S.C.A. § 7105, the Board 
may dismiss any appeal that fails to allege specific error of 
fact or law in the determination being appealed.  An appeal 
may be withdrawn by an appellant's authorized representative 
in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the 
veteran or by his or her authorized representative.  38 
C.F.R. § 20.204.  The veteran has withdrawn this appeal and, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration.  As such, the Board does not 
have jurisdiction to review his claims of entitlement to an 
increased evaluation for CFS.


ORDER

The claim of entitlement to a higher initial evaluation for 
CFS is dismissed.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


